Citation Nr: 0030114	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-26 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for fibromyalgia as 
secondary to service connected lumbosacral strain and/or 
service connected temporomandibular joint dysfunction (TMJ).  

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from June 1993 to 
August 1995.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In August 1996 the RO denied entitlement to service 
connection for a cervical strain, claimed as cervical pain 
and arthritis.  

In June 1998 the RO denied entitlement to service connection 
for fibromyalgia as secondary to service connected 
disabilities.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 1997, a transcript of which is 
associated with the claims folder.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

It is noted that in November 1997, the veteran expressed 
disagreement with the October 1997 decision wherein the RO 
denied entitlement to an evaluation in excess of 20 percent 
for a lumbosacral strain, of which the veteran was notified 
in November 1997.  The RO issued a statement of the case in 
March 1998.  However, for the Board to reach the merits of a 
case, a timely filed substantive appeal must be received to 
perfect the appeal.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2000).  

No substantive appeal was filed by the veteran with respect 
to the increased rating claim.  Accordingly the Board does 
not have jurisdiction over the issue on appeal.  See also 
e.g. Smallwood v. Brown, 10 Vet. App. 93 (1997).  

In any event, the RO granted entitlement to an increased 
evaluation of 40 percent for lumbosacral strain when it 
issued a rating decision in September 1999.  The veteran did 
not file a notice of disagreement with the above 
determination, and such claim is not considered part of the 
current appellate review.


FINDINGS OF FACT

1.  Competent medical evidence of record links fibromyalgia 
the service-connected lumbosacral strain and TMJ.  

2.  There is not currently any objective medical evidence of 
a chronic acquired cervical spine disability.  


CONCLUSIONS OF LAW

1.  Fibromyalgia is proximately due to or the result of 
service connected disabilities.  38 U.S.C.A. § 5107 (West 
1991);  38 C.F.R. §§ 3.102, 3.310, 4.3 (2000).  

2.  A cervical spine disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record in the claims folder, in relevant 
part, includes service medical records, post service private 
and VA medical evaluation and treatment records, the 
transcript of the veteran's hearing testimony and VA 
examination reports.  

Service connection is in effect for a lumbosacral strain, 
rated as 40 percent disabling; and temporomandibular (TMJ) 
joint dysfunction, evaluated as 10 percent disabling.  

Service medical records do not contain any diagnoses of 
fibromyalgia.  However they do show treatment of neck and 
back pain, and TMJ.  

In January 1994 the veteran was treated for low back and 
upper back pain after carrying boxes.  She reported a history 
of low back pain in basic training as well.  The cervical 
spine was intact at the time.  The assessment was low back 
strain secondary to lifting.  This continued despite 
treatment.  

In May 1994 the veteran began complaining of 
temporomandibular pain after having wisdom teeth removed.  
She also complained of cervical pain with neck movements at 
the time.  

A September 1994 record noted that the veteran reported being 
in a motor vehicle accident where she hit a concrete column.  
She reported neck and back pain.  It appears that workup 
including x-ray testing was normal.  A follow-up report noted 
a complaint of pain in the back, neck, arms and legs.  She 
reported that she could not turn her neck.  There was 
generalized tenderness including paracervical tenderness.  

A record from later that month noted another motor vehicle 
accident where the veteran ran into the car in front of her.  
Examination of the neck was negative.  

A December 1994 report noted that the veteran was status post 
an injury to the low back in January 1994 secondary to 
repeated heavy lifting.  The assessment was chronic back pain 
likely complicated by her occupation.  It was noted that she 
showed exaggerated tenderness to palpation in the low, mid, 
and upper back.  

A report from January 1995 noted that the veteran had no 
significant difficulty performing exercises but was not 
realizing any significant relief from symptoms.  It appears 
that only the back was tested.  

A service Physical Evaluation Board report from March 1995 
found that the veteran was unfit for service due to lumbar 
syndrome, which was unresponsive to conservative care.  There 
was no indication of a cervical spine disability.  

After service the veteran was seen through VA clinics for 
upper and lower back pain, shoulder pain, neck pain, jaw 
pain, headaches, and other complaints.  She also had some 
private treatment from a chiropractor.  

A VA clinic record from September 1995 noted a complaint of 
neck spasms.  The assessment after evaluation was muscle 
spasm.  A physical therapy report from October 1995 noted 
that the veteran had increased neck pain and was not making 
progress.  A clinic report from November 1995 also noted a 
history of neck spasms.  The assessment was neck spasms.  

Private treatment records from April 1996 note diagnoses of, 
in pertinent part, cervical disc displacement and facet 
syndrome.  

A VA clinic record from May 1996 shows that the veteran was 
still complaining of neck spasms.  She gave a history of 
having been seen by a chiropractor and reportedly was told 
that she had a "retracted" cervical spine.  She brought 
copies of x-rays to the clinic.  Her history of a fall from a 
ladder and motor vehicle accidents in service were noted.  
The x-rays showed calcifications consistent with arthritis.  
The assessment was arthritis of the cervical spine.  


A VA examination was conducted in June 1996.  It was noted 
that the veteran had sustained a whiplash injury in a motor 
vehicle accident two years before, and also had a fall in 
January 1994, straining her back.  She was medically 
discharged from the service in August 1995.  

The veteran reported neck pain that was constant.  There was 
limitation of motion of the cervical spine with posterior 
tenderness and muscle spasm.  X-rays of the neck showed 
muscle spasm with straightening of the cervical spine.  The 
diagnosis with respect to the neck was chronic cervical 
strain.  Her symptoms were out of proportion to the objective 
findings.  

New x-rays taken the same month noted slight reversal of the 
cervical lordosis at C4-5, 6.  The report noted no evidence 
of degenerative joint or degenerative disc disease.  

In September 1996 a diagnosis of fibromyalgia was made at a 
VA clinic.  The history of injury in service was considered.  

A June 1997 VA clinic record showed complaints of neck pain.  

VA conducted an orthopedic examination of the veteran in July 
1997.  She reported primarily neck, upper/middle back and low 
back pain in addition to pain and/or numbness in the 
extremities.  The examiner stated that previous x-rays were 
within normal limits.  Her symptomatology was out of 
proportion to objective findings and actually the examiner 
did not feel that there were definite positive objective 
findings as opposed to subjective findings with complaints of 
pain on motion and tenderness.  Sensory complaints were 
nonanatomic.  

X-rays from July 1997 were stated to be within normal limits.  

At her September 1997 RO hearing, the veteran testified that 
she had injured her neck in a fall from a ladder in January 
1994, and had subsequent reinjuries of her neck in service.  

The veteran testified that after service she sought medical 
treatment of her neck through VA and a private chiropractor, 
and also treated herself.  She asserted that she continued to 
have pain and a tight feeling in her neck.  

At her hearing the veteran also lodged a complaint about the 
conduct of her VA examination.  She stated that the 
examination was rushed and did not focus on her neck enough.  

A VA Rheumatology Clinic report from December 1997 noted that 
the veteran had fibromyalgia for three years.  Examination 
showed diffuse tender points.  The impression was 
"Fibromyalgia related to multiple injuries during service."  

A VA orthopedic examination was conducted in March 1998.  
Treatment records were reviewed.  

The veteran complained of neck pain on motion in addition to 
pain with palpation of the elbows in the area of the medial 
epicondyles, and in the lumbosacral spine and the upper 
back/neck triangle.  No specific trigger points or specific 
point localization was identified.  

In summary, the VA examiner found that the veteran had 
multiple subjective complaints but no evidence of cervical or 
lumbosacral disease.  There was no osseous or ligamentous 
problem in the examiner's opinion, and he felt that an 
irregular rhythm in moving the back and neck was voluntary.  
It was acknowledged that one could not evaluate another 
person's pain, and so it was very difficult to identify her 
problem.  

A VA Rheumatology Clinic report from January 1999 noted that 
the veteran had fibromyalgia.  An examination showed diffuse 
muscle tenderness and the impression was fibromyalgia.  In an 
addendum it was noted that fibromyalgia may follow trauma and 
in the case of the veteran, it may well be secondary to prior 
back trauma.  

Another VA examination was conducted in February 1999.  The 
claims folder was reviewed and in this regard it was 
specifically noted that the notes of the veteran's original 
lumbar spine complaints and January 1999 rheumatology note 
were considered.  The examiner also noted results of magnetic 
resonance imaging (MRI) testing.  

The examiner noted that in service the veteran developed low 
back pain after an injury in January 1994.  At the initial 
visit she had tenderness over the lumbar spine area and in 
the scapular area as well.  The complaints became ongoing 
with visits throughout that Spring, leading to physical 
therapy.  She had had continual spine pain ever since.  

The examiner also observed that a VA rheumatologist diagnosed 
fibromyalgia, apparently based on appropriate multiple 
trigger points.  However, the examiner felt that the 
complaints had "really" remained spinal and paraspinal.  It 
was noted that MRI tests had been negative and a 1998 VA 
examination found no osseous abnormalities.  

On examination the veteran alleged tenderness over the 
trapezii, the entire spine and paravertebral muscles, the 
sacroiliac joints and the medial knee joints.  She reported 
pain on range of motion testing.  

The examiner wrote in summary that the veteran had begun to 
have her current chronic back pain, ranging from the upper 
thoracic spine to the lumbar region, following her January 
1994 injury.  From review of the records, which were 
consistent with her allegations according to the examiner, 
she had had chronic pain since.  A VA rheumatologist had 
diagnosed this as fibromyalgia, apparently based on findings 
of specific tender points.  However the symptoms were those 
which had been in existence since the original injury.  

The VA examiner stated that whatever the correct diagnosis, 
the current symptoms were the result of original injury, 
based on the fact that the symptoms were then documented with 
findings of pain and tenderness over the lumbar region and 
the thoracic spine region, and those remained the dominant 
symptoms to date. 


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought, must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a)(2000).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain 
in service will permit service connection of arthritis, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

The second and third elements can also be satisfied by 
evidence that a condition was "noted" in service or during 
an applicable presumptive period; evidence showing post 
service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence between the present 
disability and the post service symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App.  488 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Continuous service for 90 days or more during a period of 
war, and post service development of arthritis to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

On November 9, 2000, H.R. 4864, Pub. L. 106-475, the 
"Veterans Claims Assistance Act of 2000"  was enacted.  
This law eliminates the well-grounded requirement in 38 
U.S.C.A. 5107 and reverses the decision of the U.S. Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well-grounded."  The act establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  

The duty to assist is now covered in detail in 38 U.S.C.A. 
§ 5103A.  This provides in relevant part that the VA 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a).  

As part of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining, if relevant to the claim:  

(1) service medical records; 

(2) if the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity; 


(3) records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records; and, 

(4) any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  38 C.F.R. § 5103A(c).  

Also, in the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant): (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and, (B) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (C) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The Secretary is not precluded from providing other 
assistance under subsection (a) to a claimant in 
substantiating a claim as may be considered appropriate.  
38 U.S.C.A. § 5103A(g).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.102, 4.3 (2000).  


Analysis

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claim.  

VA and service medical records have been requested and 
obtained, and private records have been submitted by the 
veteran.  She has also been provided with multiple VA 
examinations and has testified at a RO hearing.  There do not 
appear to be additional records pertaining to the veteran's 
active service, records in the possession of other 
governmental organizations, or other sources of private 
medical records.  The veteran has not adequately identified 
and authorized VA to obtain other sources of evidence.  
38 U.S.C.A. § 5103.  


Fibromyalgia

The Board has reviewed the evidence of record and concludes 
that based on that evidence, it is as likely as not that the 
veteran has fibromyalgia, which is medically related to the 
veteran's inservice injury.  

None of the medical reports specifically state that 
fibromyalgia is proximately due to or aggravated by the 
veteran's service-connected lumbosacral strain or TMJ.  

However, the clear import of the 1997 and 1999 VA 
Rheumatology Clinic reports is that the veteran has 
fibromyalgia and that this was caused by the injuries 
incurred by her in service, which clearly would include the 
service-connected lumbosacral strain and TMJ.  

When, as here, all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert, 1 Vet. App. 49.  

The VA examiner who examined the veteran in February 1999 
seemed skeptical that the veteran has fibromyalgia, as 
opposed to merely having symptoms of her service connected 
back injury.  However, it was acknowledged that a VA 
rheumatologist had diagnosed fibromyalgia and that apparently 
the diagnosis was based on proper findings.  There is no 
evidence of record that the veteran conclusively and 
unequivocally does not have fibromyalgia.  Moreover the 
weight of the evidence of record, including opinions from VA 
rheumatologists, supports that fibromyalgia is related to 
injuries incurred by the veteran in service.  

From a review of the pertinent laws and regulations and the 
facts of record, the Board concludes that veteran has 
fibromyalgia, properly and persuasively diagnosed, which, as 
likely as not, was caused by injuries in service upon which 
service connection was granted for his lumbosacral strain and 
TMJ.  The evidence on balance supports the claim, or at least 
is in relative equipoise.  Fibromyalgia, therefore, may be 
deemed to have been incurred as proximately due to service 
connected disabilities, and entitlement to service connection 
for fibromyalgia is granted.  38 U.S.C.A. § 5107;  38 C.F.R. 
§§ 3.102, 4.3, 3.310;  Gilbert, 1 Vet. App. 49.


Cervical spine disability

With respect to the cervical spine, there was no evidence or 
diagnosis of a chronic cervical spine disability in service.  

The veteran reported some cervical spine complaints on a few 
occasions in service - specifically in May 1994 and then at 
the time of her motor vehicle accidents in September 1994.  
However, there was no apparent diagnosis of cervical 
arthritis or a chronic cervical strain, and there was no 
indication of a cervical spine disability at the time of the 
veteran's Physical Evaluation Board.  The regulations provide 
that when a chronic disability is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, will be service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, the rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  In the veteran's case the neck manifestations 
shown in service were not sufficient to identify any chronic 
disease entity affecting the cervical spine.  

After service the veteran did complain of neck pain and 
spasms.  Diagnoses were made of neck spasms and muscle spasm, 
and a private treatment provider diagnosed cervical disc 
displacement and facet syndrome.  A VA treatment provider who 
saw the veteran in May 1996 felt that x-rays showed changes 
consistent with cervical arthritis.  A VA examination in June 
1996 did not find x-ray evidence of arthritis but felt that 
the appropriate diagnosis was a chronic cervical strain.  

In short, the veteran has shown a diagnosis of arthritis of 
the cervical spine within one year after service.  38 C.F.R. 
§§ 3.307, 3.309.  There is also a post service diagnosis that 
the veteran has a chronic cervical strain.  38 C.F.R. 
§ 3.303(b).  Given the injuries sustained in service, the 
veteran's contentions regarding symptomatology, and treatment 
records from shortly after service there is evidence tending 
at least initially to suggest a valid claim.  


However, not only did the examiner who conducted the VA 
examination of June 1996 not feel that there was x-ray 
evidence of arthritis, subsequent additional testing 
(including x-rays and MRI) revealed no arthritis of the 
cervical spine.  Moreover VA examinations in 1997 and 1998 
did not find any objective disability of the cervical spine 
notwithstanding the veteran's ongoing complaints of cervical 
pain.  No ligamentous or osseous abnormality of the cervical 
spine was found.  

The objective test results and VA examinations conducted in 
1997 and 1998 are the most persuasive and most current 
evidence as to whether the veteran has an actual disability 
of the cervical spine.  Accordingly, the Board is not 
persuaded that the veteran actually has a strain, arthritis 
or other disability of the cervical spine.  None is currently 
found despite testing and multiple VA examinations.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.") See also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")

In summary, there is not currently any objective evidence of 
a cervical spine disability.  Therefore the Board must 
conclude that a cervical spine disability was not incurred in 
service and cannot be presumed to have been incurred in 
service.  As the preponderance of the evidence is against the 
claim the claim is denied.  38 U.S.C.A. §§ 1101, 1110, 112, 
1113, 5107;  38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2000); 
Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for fibromyalgia as 
secondary to service-connected lumbosacral strain and/or 
service-connected TMJ dysfunction is granted.  

Entitlement to service connection for a cervical spine 
disability is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



